DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Park (Pub. No. US 2015/0085148; hereafter Park) in view of Azuma (Pub. No. US 2014/0028897; hereafter Azuma) do not disclose or fairly suggest the newly amended claim limitations of processing circuitry configured to “determine a search range of the imaging device by shifting the correction amount; and adjust a focus of the imaging device by controlling drive of the optical member based on the search range” recited in newly amended claim 1. Examiner respectfully disagrees.
Regarding Applicant’s arguments with respect to Park, Examiner has already conceded in the previous Office Action dated 5/16/2022 that “Park does not disclose calculating a correction amount based on the postural difference information” and Examiner explained that prior art Azuma was relied upon for such a disclosure. Applicant’s arguments against Park are therefore unpersuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant then states that “Azuma does not remedy the deficiencies of Park” (see Applicant’s remarks page 10) but does not provide any further discussion regarding Azuma’s disclosure or why such a disclosure would not read on the claim amendments.
Examiner contends that the prior art of Azuma does disclose such features. Namely, Azuma discloses that “code embedded within the camera module is configured to program a processor to discern the orientation of the camera based on calibrated, calculated or otherwise known effects of gravity on the positioning” (see Azuma paragraph [0038]) and that calculating the orientation (posture) information can be “based on one or more differences between the read and calibrated values” (see Azuma paragraph [0113]). As stated in the previous Office Action dated 5/16/2022, this can be construed as calculating “a correction amount based on postural difference information.” Azuma further discloses that “when the camera module is determined to be pointing in a direction that lies within one of the two or more sub-ranges, an unique set of Data Acquisition Camera (hereinafter "DAC") start and stop voltages and voltage incrementing amounts are used in a predetermined auto-focus operation that is tailored to run a focus search when the camera module is pointed in a direction within that specific angular sub-range” (see Azuma paragraph [0082] and Fig. 28). This constitutes determining “a search range of the imaging device by shifting the correction amount” since the correction amount (i.e. the voltage curve selection) is shifted to one of the pre-determined focus curves which defines the focusing range (see Azuma Fig. 28 which shows that the ranges are distinct from each other). Azuma’s disclosure also discloses using this modified search range to “adjust a focus of the imaging device by controlling drive of the optical member based on the search range” as recited in the above cited portion of Azuma that the “voltage incrementing amounts are used in a predetermined auto-focus operation that is tailored to run a focus search when the camera module is pointed in a direction within that specific angular sub-range” (see Azuma paragraph [0082] and Fig. 28).
Azuma therefore clearly discloses calculating a correction amount (i.e. selecting a focus driving curve based on the posture information), determining a search range by shifting the correction amount (i.e. switching between the selected focus ranges, which shifts the search range), and adjusts a focus of the imaging device by controlling drive of the optical member based on the search range (i.e. driving the focus lens based on the selected focusing curve based on the posture data). Applicant’s bare assertion that the prior art of Azuma “does not remedy the deficiencies of Park” is therefore unpersuasive.
To the best of Examiner’s ability, it is believed that Applicant’s main contention of the distinction between Applicant’s invention and the prior art is that the “correction amount” discussed in the instant application is a numerical value which is added to a “normal” focusing range. That is, if the normal focusing range could be described as a function f(x), then the corrected focusing range could be describes as f’(x) = f(x)+α where α is the calculated “correction amount.” In contrast, the correction amounts of Park and Azuma are not discussed in such terms, but are presented as complete, independent focus curves, and not adjustments of a “normal” focusing range. 
As discussed above, Examiner maintains that the term “correction amount” can be construed more broadly to encompass things like pre-stored focusing curves discussed in Park and Azuma, since they also are values which are selected to correct for the posture.
Applicant’s arguments regarding the rejections of claims 1 and 11-13 in view of Park and Azuma are therefore unpersuasive, and the rejections made in view of Park and Azuma are maintained.
Applicant’s arguments regarding the rejections of claims 2-10 in view of Park, Azuma, and Malaescu (Pub. No. US 2017/0155896; hereafter Malaescu) res on the perceived deficiencies of Park and Azuma addressed above, and therefore as similarly unpersuasive. The rejections of claims 2-10 in view of Park, Azuma, and Malaescu are therefore maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. US 2015/0085148 A1; hereafter Park) in view of Azuma (Pub. No. US 2014/0028897 A1; hereafter Azuma).
Regarding claim 1, Park discloses a control device, comprising processing circuitry configured to: acquire posture information that is information related to a first posture of an optical member of an imaging device (see Park Fig. 1, item 200); and adjust a focus of the imaging device by controlling drive of the optical member based on the search range (see Park Fig. 1, items 300 and 600).
Park does not specifically disclose that the device is configured to calculate a correction amount based on postural difference information, and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture.
Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the device is configured to calculate a correction amount based on postural difference information (see Azuma paragraph [0093] which states that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module.” Emphasis added.); determining a search range of the imaging device by shifting the correction amount” since the correction amount (i.e. the voltage curve selection) is shifted to one of the pre-determined focus curves which defines the focusing range (see Azuma Fig. 28 which shows that the ranges are distinct from each other), and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture (see Azuma paragraph [0113] which discloses that calculating the orientation (posture) information can be “based on one or more differences between the read and calibrated values”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation saves memory space, it would have been well within the purview of the ordinary workman in the art to achieve the desired benefit based on their needs.

Regarding claim 11, Park discloses an imaging device, comprising: an optical member that receives light from a subject (see Park Figs. 1 and 2, item 100 and paragraph [0038] “the VCM (100) includes a rotor including a lens,”); and processing circuitry configured to generate an imaging signal by light incident through the optical member (see Park Figs. 1 and 2, item 500); and control drive of the optical member based on control information generated for adjusting a focus based on corrected posture information, wherein the corrected posture information is generated by correction of posture information related to a first posture of an imaging device (see Park Fig. 5, selecting tracks A-C can be construed as controlling the drive based on the “corrected posture information”).
Park does not specifically disclose a correction amount is calculated based on postural difference information, and the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture.
Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the device is configured to calculate a correction amount based on postural difference information (see Azuma paragraph [0093] which states that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module.” Emphasis added.); determining a search range of the imaging device by shifting the correction amount” since the correction amount (i.e. the voltage curve selection) is shifted to one of the pre-determined focus curves which defines the focusing range (see Azuma Fig. 28 which shows that the ranges are distinct from each other), and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture (see Azuma paragraph [0113] which discloses that calculating the orientation (posture) information can be “based on one or more differences between the read and calibrated values”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation saves memory space, it would have been well within the purview of the ordinary workman in the art to achieve the desired benefit based on their needs.

	Regarding claim 12, Park discloses an information processing device, comprising: an imaging device; and a control device including first processing circuitry configured to: acquire posture information that is information related to a first posture of the imaging device (see Park Fig. 1, item 200); and adjust a focus of the imaging device by generating control information that controls drive of an optical member of the imaging device based on the search range (see Park Fig. 1, items 300 and 600), and the imaging device includes: the optical member that receives light from a subject (see Park Figs. 1 and 2, item 100 and paragraph [0038] “the VCM (100) includes a rotor including a lens,”), and second processing circuity configured to generate an imaging signal by light incident through the optical member (see Park Figs. 1 and 2, item 500), and control drive of the optical member on a basis of the control information (see Park Fig. 1, item 600).
Park does not specifically disclose that the device is configured to calculate a correction amount based on postural difference information, and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture.
Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the device is configured to calculate a correction amount based on postural difference information (see Azuma paragraph [0093] which states that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module.” Emphasis added.); determining a search range of the imaging device by shifting the correction amount” since the correction amount (i.e. the voltage curve selection) is shifted to one of the pre-determined focus curves which defines the focusing range (see Azuma Fig. 28 which shows that the ranges are distinct from each other), and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture (see Azuma paragraph [0113] which discloses that calculating the orientation (posture) information can be “based on one or more differences between the read and calibrated values”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation saves memory space, it would have been well within the purview of the ordinary workman in the art to achieve the desired benefit based on their needs.

Regarding claim 13, Park discloses a control method, comprising: acquiring posture information that is information related to a first posture of an optical member of an imaging device (see Park Fig. 1, item 200); and adjusting a focus of the imaging device by controlling drive of the optical member based on the search range (see Park Figs. 1 and 5, items 300 and 600 and control curves A-C which show the differences in driving based on posture detection).
Park does not specifically disclose calculating a correction amount based on postural difference information, and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture.
Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the device is configured to calculate a correction amount based on postural difference information (see Azuma paragraph [0093] which states that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module.” Emphasis added.); determining a search range of the imaging device by shifting the correction amount” since the correction amount (i.e. the voltage curve selection) is shifted to one of the pre-determined focus curves which defines the focusing range (see Azuma Fig. 28 which shows that the ranges are distinct from each other), and wherein the posture difference information is based on a difference between a position of the optical member in a second posture and a position of the optical member in a third posture different from the second posture (see Azuma paragraph [0113] which discloses that calculating the orientation (posture) information can be “based on one or more differences between the read and calibrated values”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation saves memory space, it would have been well within the purview of the ordinary workman in the art to achieve the desired benefit based on their needs.

Regarding claim 14, Park in view of Azuma discloses the control device according to claim 1, and further discloses that the processing circuitry is further configured to acquire a contrast value of a captured image captured at a position, within the search range, by controlling drive of the optical member (see Azuma paragraph [0090] which discloses a hill-climbing focus method which is a well-known contrast search focusing method).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a hill climbing focusing method in the device of Park in view of Azuma in order to determine the peak focus position without requiring a search of the full focusing range, thereby saving time.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as obvious over Park in view of Azuma as applied to claim 1, and further in view of Malaescu et al. (Pub. No. US 2017/0155896 A1; hereafter Malaescu).
 Regarding claims 2-4, 6-8, and 10 Park discloses the control device according to claim 1, wherein the control method is open loop (Park does not disclose any lens position sensor or feedback system which would enable a closed loop control, which would therefore require that the control is open loop, since there is no mechanism by which closed loop control can be implemented from the disclosure of Park.); wherein the processing circuitry controls drive of the optical member based on the postural difference information (see Park Fig. 5, drive curves B and C. The driving signal is different based on the difference between the starting positions of the lens which is dependent on the difference in the position of the optical member based on the posture. The C curve requires reverse driving to reach the lower stopper in the downward posture, whereas that is the starting position in the horizontal posture.); wherein the second posture is a posture in which the imaging device is oriented substantially horizontally (see Park Figs. 3 and 5, drive curve B), and the third posture is a posture in which the imaging device is oriented substantially vertically upwards or substantially vertically downwards (see Park Figs. 4 and 5, drive curve C); wherein the processing circuitry controls drive of the optical member based on limit point information that is information related to a limit point of a range in which the optical member can be driven; wherein the limit point includes a first limit point in one direction in which the optical member can be driven and a second limit point in a direction opposite to the one direction (see Park Fig. 5, one limit point is shown as the lower stopper, Park paragraph [0055] also discloses that “the cover (150) functions as an upper stopper to stop the rotor (130)”). 
With respect to the open loop control, while Examiner contends that the lack of components for implementing closed loop control in Park requires open loop control, thereby implying that Park discloses using open loop control, Park does not explicitly state that the control method is open loop.
Malaescu discloses a calibration system for an autofocus system to compensate for different drive signal requirements due to differences in camera posture which is useful for “where full closed loop control of the displacement of the focus actuator may not be feasible or not practical due to cost restrictions” (see Malaescu paragraph [0023]); wherein the postural difference information is information measured for each of the individual imaging devices or information obtained on a basis of measurement results for a plurality of the imaging devices (see Malaescu Fig. 10, especially steps 502 and 510); wherein the limit point information is information measured for each of the individual imaging devices or information obtained on a basis of measurement results for a plurality of the imaging devices (see Malaescu Fig. 5, steps 506 and 510). 
It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to calibrate the posture-dependent focusing system of Park with a method like that taught by Malaescu in order to obviate the need for closed loop control where it is not practical, as suggested by Malaescu.


Regarding claims 5 and 9, Park discloses the control device according to claim 3, but does not specifically disclose that the processing circuitry calculates a difference between a position of the optical member in the first posture and a position of the optical member in the second posture based on the posture information and the postural difference information, and control drive of the optical member based on the difference having been calculated; and the control device according to claim 8, wherein the processing circuitry calculates a drive amount of the optical member not exceeding a range in which the optical member can be driven based on the first limit point and the second limit point, and controls drive of the optical member based on the drive amount having been calculated.
As discussed with respect to claim 1, above, Park is silent as to whether the difference is based on a stored look-up table, calculated, or derived by some other means, and whether the stop position is also stored, or merely implemented by the physical lower and upper stops.
Prior art Azuma discloses that the posture correction for the camera focusing can be accomplished by “choosing, selecting from a table or calculating an auto-focus that works best based on the comparing for the three orientations of the camera module” (see Azuma paragraph [0093]) and that the different start and stop positions are calibrated for each of the postures (see Azuma Fig. 28, items 1-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implement the focus drive correction of Park by any of the known methods like those taught by Azuma, including a look up table or calculation. Look up tables save processing power, while calculation saves memory space, it would have been well within the purview of the ordinary workman in the art to achieve the desired benefit based on their needs. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to calibrate the start and end positions of the lens at different postures, as taught by Azuma, in order to prevent wasting energy on driving the lens to an inaccessible position and merely relying on physical barriers to stop lens motion, which would also cause unnecessary wear on the driving mechanism.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Azuma as applied to claim 14 above, and further in view of Kumagai et al. (U.S. Patent No. 6,621,559 B1; hereafter Kumagai).
Regarding claims 15-17, Park as modified disclose the control device according to claim 14, but does not specifically disclose that the processing circuitry searches the search range for a particular position of the optical member such that a captured image has a peak contrast value greater than a predetermined contrast value.
Kumagai discloses that in a contrast focus detecting method, searching the search range for a particular position of the optical member such that a captured image has a peak contrast value greater than a predetermined contrast value (see Kumagai Fig. 5, steps S2 and S5 which compare the contrast value against a predetermined threshold before determining whether to continue searching for another contrast peak, or to determine the in-focus position); wherein in a case that the peak contrast value is equal to or greater than the predetermined contrast value, the processing circuitry is further configured to control the imaging device to adjust the focus of the imaging device by moving the optical member to be at the position (see Kumagai Fig. 5, steps S2 and S6-S10 “larger” result); wherein in a case that the peak contrast value is not equal to or greater than the predetermined contrast value, the processing circuitry is further configured to continue searching the search range by acquiring a new contrast value of a new captured image captured at another position within the search range (see Kumagai Fig. 5, steps S2 and S6 “smaller” result).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to check the peak of the contrast against a threshold when utilizing a contrast-based focusing method like the hill-climbing method in order to avoid false-peaks caused by local contrast maxima, while still shortening the focus search time compared to a full-focus scan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	9/1/2022